DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1-8 are pending and presented for examination.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution the claim is being treated as “using thermal plasma selected from the group consisting of DC plasma or ultra-high frequency plasma”.

Claim Interpretation
The terms “expandable graphite” and “graphite intercalation compounds” are being construed as being equivalents as a GIC meets an EG, especially per the instant specification at [0046].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20170101569 to Kim et al. (hereinafter, “Kim at __”; cited and provided by applicants).
Regarding claim 1, Kim discloses a method for continuously producing mass-manufacturing (to the extent this is not expressly stated due to the nature of the machine translation, it has been held to be prima facie obvious to make a batch-wise process continuous, see MPEP 2144.05) using thermal plasma (Kim at [0059]-[0065]), comprising the steps of:
a) Injecting an inert gas (argon, Kim at [0041]) into a plasma device to generate plasma (Kim at [0059]-[0065]);
b) Injecting expandable graphite/GIC into the plasma device in constant amounts (Id.); and
c) Allowing the expandable graphite and GIC to be expanded by the thermal plasma treatment so that graphene is exfoliated (Id., into 2-7 layered graphene).
Turning to claims 4 and 5, 6000K via DC plasma for 2 seconds is utilized (Kim at [0035]).
Regarding claim 6, a filter/collection unit is utilized (“Figure 1, items 600 and 700”) after vacuum pump usage, the cooling aspect is inherent.
Turning to claim 7, the purity of the graphite is 99% (Kim at [0032]) and that at [0061] that the graphene is further purified and as such it would be ~>99/~99*100<=~99 which meets the claim.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 over Kim.
As to claim 8, Kim discloses graphene as shown in the various Figures. The claim states that the graphene is “manufactured . . . according to claim 1” which renders the claim that of a product-by-process type so the claim is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20100147188 to Mamak et al. (hereinafter, “Mamak at __”).
Regarding claim 1, Mamak discloses a method for continuously mass-manufacturing graphene (Mamak at [0005]) from thermal plasma (Mamak at [0028]) comprising the steps of:
a) Injecting an inert gas (argon/helium, Mamak at [0046]) to a plasma device to generate a thermal plasma (Id.);
b) Injecting GIC (“Abstract”) into the thermal plasma;
c) Allowing the expandable graphite/GIC to be expanded by the thermal plasma treatment so that graphene is exfoliated (while it is disclosed as expanded, this meets broadly formation of a multi-layer graphene, to that end, thermal plasma on a GIC as per Kim discloses 2-7 layers of graphene as noted supra, Mamak at generally “Example 1”).
Turning to claim 2, Ar/He is utilized and injected at 150 lpm (“Example 1”). 
As to claim 4, DC plasma is used to produce 5000-10000 K ([0051]-[0052]).
As to claim 6, the graphene can be vacuum collected into a collector via a filter and cooling therein is inherent ([0137]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mamak as applied to claim 1 above.
Concerning claim 3, grafguard 220-80N is injected, this has a known size of 350 microns to which the Examiner takes official notice (See infra) and it can be injected at 0.4-20 kg/hr (400-20000 g/hr which overlaps that range instantly claimed such that a pima facie case of obviousness exists, see MPEP 2144.05).
As to claim 5, the reaction time is 0.005-0.5 seconds which also overlaps that range claimed.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Mamak.
As to claim 8, Mamak discloses graphene as shown in the various Figures. The claim states that the graphene is “manufactured . . . according to claim 1” which renders the claim that of a product-by-process type so the claim is examined on the merits of the product not how it is made (see supra regarding product-by-process claims).

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis of exfoliated graphite from fluorinated graphite using an atmospheric-pressure argon plasma” to Manning et al. (hereinafter, “Manning at __”).
Regarding claims 1 and 2, Manning discloses a method for the continuous (Manning at 1161 L col) mass-manufacturing of graphene (while Manning is drawn to exfoliated graphite, this is a multi-layered graphene by definition, Manning at “Abstract” and 1163 L col for discussion of graphene sheets) comprising the steps of:
a) Injecting an inert gas (argon at 14 L/min, Manning at 1160) into a plasma device to generate plasma;
b) Injecting fluorinated graphite (Which per “51311-17-2 (Graphite Fluoride) Product Description” has a size of ~100 mesh (0.149 mm)) into the plasma device in constant amounts (Id.) and
c) Allowing the GIC to be expanded by the thermal plasma so that graphene is exfoliated (Id.).
Concerning claim 4, RF plasma at 5000-8000 K is utilized (Id.).
With respect to claim 6, the graphite is collected via a vacuum into a collection unit and cooling therein is inherent.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Manning.
As to claim 8, Manning discloses graphene as shown in the various Figures. The claim states that the graphene is “manufactured . . . according to claim 1” which renders the claim that of a product-by-process type so the claim is examined on the merits of the product not how it is made (see supra regarding product-by-process claims).

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Large scale production of high aspect ratio graphite nanoplatelets with tunable oxygen functionality” to Choi et al. (hereinafter, “Choi at __”).
Regarding claims 1 and 2, Choi discloses a method for continuously mass-producing graphene (Choi at 5143 R col) using thermal plasma comprising the steps of:
a) Injecting an inert gas into a plasma device to generate plasma (argon at 10 lpm, 5143 L col);
b) Injecting expandable graphite/GIC into the plasma device in constant amounts (GrafGuard 220-80N, 350 microns);
c) Allowing the expandable graphite/GIC to be expanded by thermal plasma treatment so that graphene is exfoliated (Id., as discussed supra some level of exfoliation is also expected herein).
As to claim 4, 5000-10000 K RF plasma is utilized (Choi at 5143).
With respect to claim 6, the graphite is collected via a vacuum into a collection unit (Choi at 5143 L col and “Figure S1”) and cooling therein is inherent.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Choi.
As to claim 8, Choi discloses graphene as shown in the various Figures. The claim states that the graphene is “manufactured . . . according to claim 1” which renders the claim that of a product-by-process type so the claim is examined on the merits of the product not how it is made (see supra regarding product-by-process claims).

Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759